ORDER ON MANDATE
PER CURIAM.
In accordance with the opinion and judgment of the Supreme Court of Florida filed in this cause on February 9, 1972 (259 So.2d 1), the mandate of this court heretofore issued on June 18, 1971 is withdrawn, the prior opinion and judgment of this court filed June 1, 1971 (249 So.2d 518) is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the order of dismissal of the Circuit Court of Dade County, Florida, appealed from herein is reversed with instructions to reinstate the cause. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) F.A.R., 32 F.S.A.)